Citation Nr: 0213256	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  98-05 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for second and 
third degree burns of the left lower extremity currently 
rated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for second and 
third degree burns of the right lower extremity currently 
rated as 20 percent disabling.  

3.  Whether the veteran has submitted a timely Substantive 
Appeal perfecting the appeal of his claim for the assignment 
of an original rating in excess of 10 percent for post-
traumatic headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  

This appeal arises from a February 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.

The veteran also appealed an RO decision in November 1997 
granting service connection and assigning a 10 percent rating 
for headaches secondary to a head injury.  He appealed for 
the assignment of a higher rating.  A Statement of the Case 
was issued in December 1997 but there does not appear to be 
any correspondence of record received by the RO that can be 
construed as a timely Substantive Appeal.  See 38 C.F.R. 
§ 20.202, 20.302(b) (2001).  Accordingly, issue # 3 is as 
stated.    


REMAND

The veteran's March 1998 substantive appeal indicates that he 
requested a hearing before a Member of the Board of Veterans' 
Appeals (Board).  The RO sent the veteran a letter in May 
2002 notifying him a videoconference hearing had been 
scheduled for him in June 2002.  That letter was addressed to 
a post office box but  was returned to the RO as 
undeliverable.  The RO sent a second letter to the veteran in 
June 2002, informing him of the date of the videoconference 
hearing, which was again returned as undeliverable after 
being sent to the same post office box address. 

The RO sent a letter to the veteran informing him of the 
changes in the law in May 2001; this letter was mailed to a 
street address.  In August 2002 the RO sent a letter to the 
veteran informing him his appeal was being certified to the 
Board.  That letter was mailed to the same street address.  
There is no indication that either of these latter mailings 
was returned to the RO as undeliverable.  Where a mailing is 
returned as undeliverable and a claimant's file discloses 
other possible and plausible addresses, VA must attempt to 
locate the veteran at the alternative known addresses.  See 
Cross v. Brown, 9 Vet. App. 18, 19 (1996).  

In view of the foregoing, this case is REMANDED for the 
following:

The RO should determine whether the 
veteran would like a travel Board hearing 
or a video hearing and then schedule him 
for that hearing.  Notice should be 
provided to the veteran at each possible 
and plausible address.  Cross, supra.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	R. F. Williams
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




